Citation Nr: 0633841	
Decision Date: 11/01/06    Archive Date: 11/16/06

DOCKET NO.  00-21 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an initial disability rating in excess 
of 40 percent for the service-connected cervical spine 
disability.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty for training from June 1983 
to September 1983, and from September 1988 to July 1989.  The 
veteran had other period of inactive duty for training, to 
include March 6, 1994.  The veteran served on  active duty 
from July 1985 to March 1988.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a November 1999 rating decision of the Department 
of Veterans Affairs (VA) Buffalo, New York, Regional Office 
(RO) in which the RO granted service connection for herniated 
nucleus pulposus and spondylosis of the cervical spine and 
assigned an initial 40 percent rating, effective February 17, 
1998.  The appeal also arises from an August 2000 rating 
decision in which the RO denied a claim for TDIU.  The 
veteran perfected timely appeals to the Board.  The Board 
remanded the case in June 2001 and July 2003 for additional 
development of the record.


FINDINGS OF FACT

1.  The service-connected cervical spine disability is 
manifested by no more than severe limitation of motion of the 
cervical spine, one reported incapacitating episode lasting 
seven days and no significant neurological impairment.

3.  The veteran is currently working and has been employed 
full-time since 2003 in a substantially gainful occupation; 
her service-connected cervical spine disability does not 
preclude her from engaging in some form of substantially 
gainful employment consistent with his education and 
occupational experience.



CONCLUSIONS OF LAW


1.  The criteria for an initial rating in excess of 40 for 
cervical spine herniated nucleus pulposus and spondylosis 
have not been met. 38 U.S.C.A. §§ 1155, 5107, (West 2002); 38 
C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 
5290, 5293 (2002), Diagnostic Code 5237 (2006).

2.  The criteria for a TDIU rating have not been met. 38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 3.340, 3.341, 3.342, 4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties of Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

VA satisfied its duty to notify with regard to the claim for 
an initial higher evaluation and a TDIU rating  by means of 
an April 2004 letter from the AOJ to the veteran which 
informed her of what evidence was required to substantiate 
the claims and of her and the VA's respective duties for 
obtaining evidence.  Following the issuance of that letter, 
the claims were readjudicated by the RO and a supplemental 
statement of the case was issued in April 2006.

Additionally, where the claims involve basic entitlement to 
service connection, as in this case, the United States Court 
of Appeals for Veterans Claims (Court) held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all of the elements of a claim for 
service connection, to specifically include notice that a 
disability rating and an effective date will assigned if 
service connection is awarded.  Dingess/Hartman, 19 Vet. App. 
473 (2006).  Despite the inadequate notice provided to the 
veteran with respect to the assignment of a disability rating 
and an effective date, the Board finds no prejudice to the 
veteran in processing with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In that 
regard, as the Board concludes below that the preponderance 
is against the appellant's claims of entitlement to an 
initial rating in excess of 40 percent for the service-
connected cervical spine disability and entitlement to a TDIU 
rating, any question as to the appropriate disability rating 
or effective date to be assigned is rendered moot.

With regard to the VA's duty to assist, the veteran's service 
medical records and numerous postservice VA and private 
treatment records have been obtained.  She had been afforded 
VA examinations.  The Board finds that the duty to assist has 
been met in this case. See 38 C.F.R. § 3.159(c)(2).

The veteran has been provided with every opportunity to 
submit evidence and argument in support of her claim and to 
respond to VA notices.  She was given ample time to respond.  
The Board finds that VA has complied with the VCAA duties to 
notify and assist.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 
3.159(c)(1).  For these reasons, to decide the appeal would 
not be prejudicial to the appellant.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006). 


II.  Increased evaluation for cervical spine disability.


Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2006).  When a question arises as to which 
of two ratings apply under a particular Diagnostic Code (DC), 
the higher evaluation is assigned if the disability more 
closely approximates the criteria for the higher rating; 
otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 
(2006).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2006).

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1 (2005); 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  
However, where the question for consideration is the 
propriety of the initial evaluation assigned after the grant 
of service connection, evaluation of the medical evidence 
since the effective date of the grant of service connection 
and consideration of the appropriateness of "staged 
ratings" is required.  See Fenderson v. Brown, 12 Vet. App. 
119, 126 (1999). 

In addition, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2006); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

The veteran's statements describing the symptoms of her 
service-connected disorder are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
these statements must be considered with the clinical 
evidence of record and in conjunction with the pertinent 
rating criteria.

The veteran's cervical spine disability was originally 
evaluated under DC 5293 and is currently evaluated under DC 
5243.

Initially, the Board notes that the Rating Schedule has been 
revised with respect to the regulations applicable to rating 
intervertebral disc syndrome (IDS).  67 Fed. Reg. 54,345 
(Aug. 22, 2002) (codified at 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2002)).  Those provisions, which became effective 
September 23, 2002, replaced the rating criteria of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (as in effect through September 
22, 2002).  The Board observes that the regulations were 
further revised, effective from September 26, 2003. 68 Fed. 
Reg. 51,454-58 (Aug. 27, 2003).  Disabilities and injuries of 
the spine are now evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 through 5243, with Diagnostic Code 5243 
as the new code for intervertebral disc syndrome and 
Diagnostic Code 5237 for lumbosacral or cervical strain.  

At all times prior to September 23, 2002, the veteran had 
been rated under DC 5293 for the service-connected cervical 
spine disability.  By rating action in November 1999, service 
connection was granted for herniated nucleus pulposus and 
spondylosis of the cervical spine on the basis of the service 
medical records which showed that the veteran had treatment 
for neck and shoulder pain after sustaining a whiplash type 
injury in a motor vehicle accident in June 1987, during a 
period of active duty.  Subsequent treatment records show 
that she had sustained a neck injury in a motor vehicle 
accident in March 1994 during a period of inactive duty for 
training, aggravating the existing cervical spine condition.  

A June 1997 examination report in connection with the 
veteran's Army Reserve Service, shows that she complained of 
neck pain and history of numbness in both arms following a 
motor vehicle accident.  She indicated that she was not 
currently having numbness in the arms.  The examiner 
indicated that there was some neck discomfort on flexion and 
extension.  Mild neck limited range on motion was indicated 
and the diagnosis included chronic neck pain.  

An October 1997 private outpatient record showed complaints 
of chronic neck pain.  She indicated that medication helped 
to relax neck muscle spasms.  On examination, there was full 
range of motion, forward flexion, hyperextension, right and 
left lateralization.  In May 1998, she reported increasing 
problems with neck pain.  On examination of the neck, the 
examiner noted definite tender points through the 
paracervical musculature as well as into the trapezius 
muscles bilaterally.  A fairly good range of motion was 
noted.  In August 1998, she was seen for exacerbation of neck 
pain.  On examination, the examiner noted that there was 
forward flexion of the cervical spine and localized 
tenderness along the sternal cleidomastoid muscle on the 
left, radiating into the tip of the trapezial muscle on the 
left only.  There was good cervical range of motion but 
facial grimacing with hyperextension, forward flexion, and 
right and left rotation.  It was indicated upper body deep 
tendon reflexes were 2+ and brisk.   

On VA examination in March 1999, the veteran complained of 
left arm and neck pain since a motor vehicle accident in 
1994.  She indicated that the neck pain radiated down into 
the thoracic area, into the left shoulder girdle area and 
that she had monthly flare-ups.  She indicated that she was 
working as a Licensed Practical Nurse (LPN) and lost three to 
four weeks of work each year since the accident.  She 
reported headaches, difficulty swallowing, inability to lift, 
in ability to stand for more than 30 minutes, and pain in the 
neck and arm when sitting.  Examination of the cervical spine 
revealed tenderness on palpation of the suboccipital region 
bilaterally and of the midcervical paravertebral musculature.  
Range of motion testing showed flexion to 30 degrees, 
hyperextension to 45 degrees, bilateral bending to 30 degrees 
and rotation to 60 degrees.  Examination of the upper 
extremities showed atrophy of the left forearm musculature.  
Hand grip was 3/5 on the left and 5/5 on the right.  There 
was no sensory deficit and deep tendon reflexes were present 
and symmetrical.  Examination of the lower extremities showed 
no evidence of pathologic reflexes.  Deep tendon reflexes 
were present and symmetrical at +1.  There was no evidence of 
motor or sensory deficit and no evidence of ankle clonus.  
Babinski sign was negative bilaterally.  The diagnosis was 
cervical spondylosis with instability of the C2-C3-C4 
cervical vertebrae, with resultant radicular irritation.  The 
examiner noted that the examination was conducted during a 
period of quiescent symptoms but compatible with the 
diagnosis.  It was noted that quantification of change in the 
physical findings during a flare-up of symptoms would require 
an examination during a flare-up.  It was indicated that 
painful symptoms would require the veteran to expend extra 
energy in completing tasks leading to early fatigue, weakened 
movements and a loss of coordination.

An April 1999 private neurologic examination report showed 
that the veteran reported that in February she had a 
recurrence of shoulder and neck pain with some numbness in 
the arms.  She also reported numbness at times in the left 
leg.  She did not have any change in bowel or bladder 
function.  On examination, the neck was supple, without 
meningismus.  There was diffuse tenderness in the trapezius 
and cervical paraspinous muscle region.  There was no 
significant muscle spasm and no one focal area tenderness.  
Motor examination revealed 5/5 strength symmetrically in the 
upper and lower extremities with bilateral flexor plantar 
responses.  Gait was stable.  It was indicated that magnetic 
resonance image (MRI) of the cervical spine revealed a small 
left paracentral C5-6 protrusion, disk herniation, as well as 
a few osteophytic changes at right C4-5.  The assessment was 
chronic intermittent musculoskeletal neck pain.  It was noted 
that the subjective numbness in the medial forearm on the 
left did not correspond anatomically with the C5-6 disk 
herniation and might represent some mild ulnar nerve 
irritation.  It was also indicated that there was no any 
distinct objective abnormalities of myelopathy or 
radiculopathy on examination.  

VA outpatient treatment records dated in March 2000 show that 
the veteran was seen for complaints of neck pain radiating to 
both arms with constant pain.  She also reported shooting 
pain and tingling numbness of both hand.  A neurological 
examination showed deep tendon reflexes were +2 in both the 
upper and lower extremities.  It was noted that MRI showed a 
small C5-6 disc bulge.  The assessment indicated no evidence 
of radiculopathy or myelopathy and no neurological issues.  

On VA examination in May 2000, the veteran reported ongoing 
pain without relief from various medications.  She indicated 
that in February 2000, she fell down the stairs and had 
increased pain.  She reported increased pain in both upper 
extremities and some numbness and tingling in both arms and 
legs.  She indicated that she lost her job as a LPN due to 
ongoing pain in her neck and the inability to perform her 
job.  It was noted that she brought an MRI study which showed 
some disk herniation at C5-6, greater on the left-hand side.  
On examination, of the upper extremities, there was no 
atrophy or fasciculations.  Reflexes were intact at both 
biceps.  Strength testing showed full strength on the right 
side.  On the left side, shoulder abduction, elbow flexion, 
wrist extension and instrinsics were 4+/5.  Cervical range of 
motion testing showed forward flexion from 0 to 30 degrees, 
extension from 0 to 20 degrees, lateral bending from 0 to 30 
degrees in each direction.  There was extreme pain over the 
bilateral superior trapezii.  The impression was status post 
cervical injury with evidence of disk herniation at C5-6 with 
myofascial pain syndrome of bilateral trapezii.   

On private orthopedic examination in June 2000, the veteran 
reported increased neck pain that radiated down into the 
little fingers over the previous few years, not relieved by 
conservative treatment.  She indicated that she had been out 
of work since March due the increase in pain.  Examination 
revealed very poor posture, standing with forward stooped 
position.  Range of motion of the neck was full with pain at 
the extremes of both flexion and extension localized to the 
neck area.  Heel/toe gait was normal.  In the sitting 
position, she had 2+ biceps, triceps and "BR".  Sensation 
was intact to pin prick and motor strength was normal.  In 
the lower extremities, there was 2+ knee and ankle jerks, 
normal motor and sensation.  The examiner indicated that the 
overall pain pattern fell into more of a fibromyalgia 
musculoligamentous pattern. 

Private outpatient physical therapy records dated in 
September to October 2001 show complaints of neck and arm 
pain with decreased range of motion and strength noted.  VA 
outpatient records dated in January and October 2001 show 
complaints of neck pain.  In October 2001, it was noted that 
the veteran was working 36 hours per week.  

On VA examination in March 2002, the veteran reported intense 
neck pain and indicated that she was never pain free.  It was 
noted that she worked 36 hours a week in a physician's 
office.  The examiner noted that MRI studies in March 1999 
and 2000 both showed herniation of C5-6 slightly compressing 
the ventral aspect of the cord and a small spur on the side.  
It was indicated that the veteran had complaints of 
intermittent numbness and tingling extending down both arms 
and into her hand.  It was noted that she underwent right 
ulnar nerve transfer and carpal tunnel surgery in December 
2001 with good results.  It was indicated that she expected 
to have the same surgery on the left upper extremity in the 
near future.  On examination, there was mild discomfort noted 
with palpation to the neck.  Sensation was intact in both 
upper extremities.  Muscle strength was within normal limits 
in both arms and hands.  Range of motion testing of the 
cervical spine showed flexion from 0 to 30 degrees, extension 
from 0 to 20 degrees and side lateral bending from 0 to 25 
degrees.  

A June 2003 VA outpatient record noted that the veteran had 
carpal tunnel surgery on the left arm the previous week with 
good relief from arm and axilla pain.  It was indicated that 
the chronic neck pain was unchanged.  

Private outpatient treatment records dated from September 
2003 to April 2004 show included complaints of neck pain.  

On VA examination in March 2006, the veteran complained of 
severe neck pain which radiated to her arm.  She indicated 
that she continued to have neck pain after discharge from 
service in 1988 and since then had a right carpal tunnel 
release and a bilateral ulnar nerve release which helped her 
arm symptoms considerably.  She indicated that she went to a 
health club and, under the auspices of a physical therapist 
at that club, continued on with a physical therapy program 
that was marginally beneficial.  She indicated that she did 
not use any assistive devices but could walk more than a city 
block, but less than a mile.  She reported that her lifting, 
pushing, and pulling ability was limited to 10 pounds 
occasionally.  Standing caused neck and low back pain.  After 
30 minutes in the car she experienced neck pain.  She 
indicated that her sleep was frequently disrupted by neck and 
low back pain. She reported daily flare-ups of her neck pain.  
She indicated that she had had one episode of incapacitating 
neck pain over the past year, which lasted seven days and 
treated with steroid injections.  She denied any bladder or 
bowel dysfunction.  She reported occasional pain on coughing 
and sneezing and occasional headaches.  She reported that she 
worked as a social service worker, which she started in 2003.  
She indicated that she had not missed any significant amount 
of work, other than doctor's appointments, since that time.  
On examination of the cervical spine, there were no gross 
deformities.  There was tenderness on palpation of the 
subocciptal region bilaterally and cervicodorsal 
paravertebral musculature bilaterally.  Range of motion 
testing showed flexion to 30 degrees of a normal 45 degrees, 
extension to 25 degrees of a normal 45 degrees, side-bending 
to 45 degrees to each side of a normal 45 degree, and 
rotation to 65 degrees to each side of a normal 80 degrees.  
She complained of discomfort at the extremes of motion.  
Neurological examination showed that there was no atrophy or 
motor deficit of either upper extremity.  The biceps reflexes 
were bilaterally present at a trace.  The triceps and the 
brachioradialis reflexes were present and symmetrical 
bilaterally at +1.  There was no evidence of any pathologic 
reflexes or any ankle clonus.  The examiner indicated that 
after repetitive flexion and extension activities, testing 
for pain and weakness and fatigability showed no change in 
range of motion or pain pattern that had been described prior 
to activities.  


        A.  Evaluation prior to September 23, 2002.

Under DC 5290, in effect prior to September 26, 2003, the 
following evaluations are assignable for limitation of motion 
of the cervical spine: 30 percent for severe limitation of 
motion; 20 percent for moderate limitation of motion; and 10 
percent for slight limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5290 (2002).

Under DC 5293, in effect prior to September 23, 2002, a 40 
percent evaluation is warranted where the disability is 
severe with recurring attacks and intermittent relief; and a 
60 percent evaluation is warranted where the disability is 
pronounced with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, and with little 
intermittent pain.  38 C.F.R. § 4.71a, DC 5293 (2002)

After a full review of the record, including the evidence and 
contentions of the veteran, the Board concludes that a rating 
in excess of 40 percent for the service-connected cervical 
spine disability is not warranted.  A 30 percent rating is 
the highest evaluation available under Diagnostic Code 5290, 
effective through September 25, 2003.  There is no evidence 
of a fracture of a vertebra or ankylosis of the cervical 
spine and the criteria of Diagnostic Codes 5285, 5286 or 
5287, prior to September 23, 2003 are not for application in 
this case.

The objective medical evidence does not show pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, and little intermittent relief which would warrant a 60 
percent rating under DC 5293 in effective prior to September 
23, 2002.  The medical evidence does not show demonstrable 
muscle spasm or absent ankle jerk either on the outpatient 
treatment records dated prior to September 23, 2002 or on VA 
examinations in March 1999, May 2000, or March 2002.  The 
evidence does show complaints of neck pain and pain and 
numbness of the arms.  The neurological findings shown on 
both the VA examinations and the VA and private treatment 
records are essentially normal, with no evidence of motor or 
sensory deficits and normal reflexes.   

Furthermore, the reports do not indicate any additional 
functional loss due to pain, weakness, excess fatigability, 
or incoordination, to the extent that those factors are not 
contemplated in the DC 5293 criteria.  See DeLuca, 8 Vet. 
App. 202.  Therefore, the Board finds that an evaluation in 
excess of 40 percent for the veteran's cervical spine 
disability is not warranted prior to September 22, 2002.


        B.  Evaluation from September 23, 2002.

Under the version of DC 5293 in effect from September 23, 
2002, to September 25, 2003, IDS can be evaluated either on 
the total duration of incapacitating episodes over the past 
12 months, or by combining, under 38 C.F.R. § 4.25, separate 
evaluations of chronic orthopedic and neurologic 
manifestations associated with IDS, along with evaluations 
for all other disabilities, whichever method results in the 
higher evaluation.  38 C.F.R. § 4.71a, DC 5293 (2003).

The DC defined an incapacitating episode as a period of acute 
signs and symptoms due to IDS that requires bed rest and 
treatment prescribed by a physician.  Id.  A 40 percent 
rating is warranted where incapacitating episodes have a 
total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months; and a 60 percent rating is for 
assignment where incapacitating episodes have a total 
duration of at least 6 weeks during the past 12 months.  Id.

Under the General Rating Formula for Diseases and Injuries of 
the Spine, effective from September 26, 2003, the following 
evaluations are assignable with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease: 40 percent for unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine; 50 percent for unfavorable 
ankylosis of the entire thoracolumbar spine; and 100 percent 
for unfavorable ankylosis of the entire spine.  Any 
associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment, should be 
evaluated separately, under an appropriate diagnostic code.  
38 C.F.R. § 4.71a, DC 5237 (2006).

Chronic orthopedic and neurologic manifestations are defined 
as orthopedic and neurologic signs and symptoms resulting 
from IDS that are present constantly or nearly so.  
Orthopedic and neurologic disabilities are to be evaluated 
using criteria for the most appropriate DC or DCs.  Id.

Under the amended rating criteria, the preponderance of the 
evidence is also against a finding that an evaluation in 
excess of 40 percent for the cervical spine disability is 
warranted.  The amended criteria under DC 5243 evaluate IDS 
based upon "incapacitating episodes."  The medical evidence 
on or after September 23, 2002 show that on VA examination in 
March 2006, the veteran reported she had had one episode of 
incapacitating neck pain in the previous year which lasted 
seven days.  There is no other evidence from September 2003 
to the present which shows any additional incapacitating 
episodes associated with the service-connected cervical spine 
disability.  Thus, there is a lack of evidence that she has 
had six weeks of incapacitating episodes during the last 
year.  Accordingly, the preponderance of the evidence is 
against a finding that the veteran meets the criteria under 
the 60 percent evaluation.  See 38 C.F.R. § 4.71a, DC 5243.

If the service-connected disability is considered under the 
part of the regulation where the veteran's orthopedic 
symptoms are evaluated separately from the neurological ones, 
the service-connected disability would still not warrant any 
more than a 40 percent evaluation.  On VA examination in 
March 2006, the veteran had flexion of the cervical spine to 
30 degrees.  Based upon the veteran's limitation of motion of 
the cervical spine, she would warrant a 30 percent evaluation 
under Diagnostic Code 5237.  See 38 C.F.R. § 4.71a, DC 5237 
(2006).  In order for her to warrant an evaluation in excess 
of 40 percent, the evidence would need to establish that the 
veteran had neurological findings that would warrant a 30 
percent evaluation. See 38 C.F.R. § 4.25 (2006).  On VA 
examination in March 2006, it was noted that she had 
undergone bilateral ulnar nerve release which had relieved 
the complaints regarding the arms considerably.  The 
neurological examination showed that there was no atrophy and 
no motor deficit.  There was no evidence of any paralysis 
associated with the cervical spine disability.  DC 8510, 
Upper Radicular Group (fifth and sixth cervicals), which 
address peripheral neuropathy in the shoulder and elbow 
movements, provides a 20 percent evaluation for mild 
incomplete paralysis and a 40 percent evaluation for moderate 
incomplete paralysis of the major arm (the veteran is right 
handed as shown in the service medical records).  See 38 
C.F.R. § 4.124a, DC 8510.  Thus, the service-connected 
cervical spine disability would not warrant an evaluation in 
excess of 40 percent if the orthopedic symptoms were 
evaluated separately from the neurological symptoms.  See 38 
C.F.R. § 4.71a, DC 5243, Note (2).

Additionally, an increased evaluation may be based on either 
actual limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  On VA examination in 
March 2006, the examiner indicated that after repetitive 
flexion and extension activities, testing for pain, weakness 
and fatigability showed no change in range of motion or pain 
pattern that had been described prior to activities.  See 
DeLuca, 8 Vet. App. 202 (discussing 38 C.F.R. §§ 4.40, 4.45).  
As stated above, the veteran is at the maximum evaluation for 
limitation of motion of the cervical spine.  The 40 percent 
evaluation under Diagnostic Code 5237 would require ankylosis 
of the cervical spine, which has not been shown.  The 
veteran's overall functional impairment, as described in the 
clinical records, is no shown to e in excess of that 
contemplated by the assigned 40 percent evaluation and a 
higher evaluation under 38 C.F.R. §§  4.40 and 4.45 is not 
warranted.

The veteran is competent to report her symptoms, and the 
Board does not doubt the sincerity of the veteran's belief 
that her service-connected disability has worsened. However, 
the objective clinical findings do not support her assertions 
for the reasons stated above.  The preponderance of the 
evidence is against a finding that the service-connected 
cervical spine disability warrants a rating in excess of 40 
percent.  Therefore, the benefit-of-the-doubt rule does not 
apply.  38 U.S.C.A. Section 5107 (West 202); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Finally, the Board has also considered the provisions of 38 
C.F.R. § 3.321(b)(1), which state that when the disability 
picture is so exceptional or unusual that the normal 
provisions of the rating schedule would not adequately 
compensate the veteran for her service-connected cervical 
spine disability, an extraschedular evaluation will be 
assigned.  To this end, the Board notes that the evidence has 
not demonstrated either frequent hospitalization or marked 
interference with employment due to the veteran's service-
connected cervical spine disability.  In this regard, it is 
noted that on VA examination in March 2006, the veteran 
reported that she was currently employed.  Nor is there any 
other evidence that the condition involves such disability 
that an extraschedular rating would be warranted under the 
provisions of 38 C.F.R. § 3.321(b)(1).


III.  Entitlement to a TDIU

The veteran has asserted that a TDIU rating is warranted 
because she cannot work due to her service-connected cervical 
spine disability.

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340 (2006).  
Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that, if there is only one such 
disability, the disability shall be ratable at 60 percent or 
more, and that, if there are two or more service-connected 
disabilities, at least one must be rated at 40 percent or 
more and the combined rating must be 70 percent or more.  38 
C.F.R. § 4.16(a) (2006).

Service connection is currently in effect for the cervical 
spine disability, evaluated as 40 percent disabling.  There 
are no other service-connected disabilities.  Given the 
foregoing, the veteran does not meet the minimum schedular 
requirements for a TDIU.  38 C.F.R. § 4.16(a).

An extraschedular total rating based on individual 
unemployability may be assigned in the case of a veteran who 
fails to meet the percentage requirements but who is 
unemployable by reason of service-connected disability. 38 
C.F.R. §§ 3.321, 4.16(b).  It is the established policy of VA 
that all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  For 
VA purposes, the term "unemployability" is synonymous with an 
inability to secure and follow a substantially gainful 
occupation.  VAOPGPREC 75-91, 57 Fed. Reg. 2317 (1992). Thus, 
whether or not the percentage requirements of 38 C.F.R. § 
4.16(a) are met, the ultimate question is whether the 
veteran's service-connected disabilities render him unable to 
secure and follow a substantially gainful occupation.  The 
Board is to evaluate whether there are circumstances in the 
veteran's case, a part from any nonservice-connected 
condition and advancing age, which would justify a total 
rating based on individual unemployability due solely to the 
service-connected condition. See 38 C.F.R. § 4.19 (2005).  
Factors such as employment history, as well as educational 
and vocational attainments, are for consideration. 38 C.F.R. 
§ 4.16.

For a veteran to prevail on a claim for a total compensation 
rating based on individual unemployability on an 
extraschedular basis, the record must reflect some factor 
which takes the case outside the norm.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A disability rating in itself is recognition 
that the impairment makes it difficult to obtain or keep 
employment, but the ultimate question is whether the veteran 
is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
Van Hoose v. Brown, 4 Vet. App. 361 (1993).

After considering all of the evidence, the Board concludes 
that the evidence does not show that the veteran is incapable 
of performing the physical and mental acts required by 
employment due to her service-connected disability.  In this 
case, the Board first notes that the schedular rating 
criteria are not inadequate to rate the veteran's cervical 
spine disability, as they provide a range of ratings up to 
100 percent for ankylosis of the spine.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5286 (effective prior to September 23, 
2002); 38 C.F.R. § 4.71a, General Rating Formula for Diseases 
and Injuries of the Spine (effective from September 26, 
2003).

Second, the evidence shows that the veteran is currently 
employed on a full time basis.  On VA examination in March 
2006, she reported that she was working as a social service 
worker, which she started in 2003.  She reported that she had 
not missed ay significant time amount of work.  During the 
period of the appeal, the evidence shows that she was worked 
as a LPN at the time of VA examination in March 1999.  On VA 
examination in May 2000, she reported that she had lost her 
job due to ongoing pain in her neck and the inability to do 
her job.  An October 2001 outpatient treatment record noted 
that she was working 36 hours per week.  The evidence shows 
that the veteran is currently employed and has been employed 
for the majority of the period of the appeal.  The evidence 
is insufficient to show that there is some factor which 
places the claimant in a different position than other 
veterans with the same disability ratings.  See Van Hoose, 
supra.  The Board therefore concludes that the preponderance 
of the evidence is against the claim that the veteran is 
currently precluded from engaging in substantial gainful 
employment by reason of her service-connected disability.  
Entitlement to a TDIU rating is thus not established.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim must be denied. 38 U.S.C.A. § 5107 (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A rating in excess of 40 percent for the service-connected 
herniated nucleus pulposus and spondylosis of the cervical 
spine is denied.

Entitlement to a TDIU rating is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


